Citation Nr: 1121495	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1992 to June 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain additional medical records and an adequate and current examination.

First, remand is required to attempt to obtain relevant medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire those records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to assist also includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).

Here, at the January 2011 Board hearing, the Veteran reported that he was receiving current treatment for his right and left shoulder disabilities at the Bethesda Naval Hospital and at the VA clinic in Monmouth, New Jersey.  He also stated that from 2002 to 2008 he received treatment for his left shoulder disability at McGuire Air Force Base Hospital and the Patterson Army Health Clinic in Fort Monmouth, New Jersey.  The most recent VA records are from February 2007.  Additionally, there are no records associated with the claims file from the Bethesda Naval Hospital or Patterson Army Health Clinic, and limited records from the McGuire Air Force Base Hospital.  Accordingly, remand is required to attempt to obtain these records.  

Second, remand is required to obtain a VA examination.  Regarding the claim for service connection, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Such an examination should, when pertinent, contain medical opinions regarding direct and secondary service connection.  See 38 C.F.R. §§ 3.303, 3.310 (2010).  Here, a May 2006 VA examination was obtained.  The examiner diagnosed right subacromial bursitis but did not provide a nexus opinion.  The Veteran has alleged that his right shoulder disorder was either caused when he fell during service in July 2001, at which time he injured his right ankle and both shoulders, or by overuse due to his service-connected left shoulder disability.  Accordingly, another examination must be obtained which addresses the etiology of the right shoulder disorder.

Regarding the claim for an increased evaluation, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See 38 C.F.R. § 3.326 (a) (2010); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VA's duty to assist includes providing a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the most recent left shoulder examination was in November 2004, over 6 years ago.  At the January 2011 Board hearing, the Veteran asserted that he received current treatment at the Bethesda Naval Hospital and the VA clinic in Monmouth, New Jersey.  It is thus not clear that the 2004 VA examination accurately reflects the current severity of the left shoulder disability.  Additionally, an examination is needed that is based upon a review of the recent treatment records.  Accordingly, a VA examination must be obtained which addresses the current treatment status and severity of the service-connected left shoulder disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records not yet associated with the claims file.  Request that he provide the necessary authorizations to obtain such records.  Specifically request that the Veteran provide the necessary information and authorizations for any records of treatment at the Bethesda Naval Hospital, McGuire Air Force Base Hospital, and Patterson Army Health Clinic.  

2.  The RO should obtain and associate with the claims file all outstanding records of VA outpatient treatment, including records form the VA clinic in Monmouth, N.J., dated from February 2007 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional medical records have been obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the right shoulder disorder and the current severity of the service-connected left shoulder disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Regarding the right shoulder, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's right shoulder disorder, to include subacromial bursitis, at least as likely as not had its onset during active service, to include as due to an in-service fall as documented by the Veteran's STRs, or is otherwise related to his active military service.  If the examiner determines that the Veteran's current right shoulder disorder did not have its onset during the Veteran's period of active military service, the examiner should provide an opinion as to whether any current right shoulder disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder disorder.  

Regarding the left shoulder, the examiner must conduct range of motion studies, to specifically include forward flexion, abduction, external rotation, and internal rotation.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitions and weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left shoulder disorder.  The examiner must also report any neurological findings due to the Veteran's service-connected left shoulder disorder.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


